Citation Nr: 0732312	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  99-04 903	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar 
spine degenerative disc disease.

2. Entitlement to a rating in excess of 20 percent for right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to September 1992.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 1997 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for lumbosacral strain syndrome and 
assigned an initial 10 percent rating, effective January 30, 
1997; and granted service connection for right ankle sprain 
and assigned a noncompensable rating, also effective January 
30, 1997.  In his March 1999 VA Form 9, the veteran requested 
a Travel Board hearing; in February 2000 he cancelled the 
request.  In April 2000, the veteran testified before a 
Decision Review Officer; a transcript of the hearing is of 
record.  An April 2000 rating decision increased the low back 
disability rating to 20 percent.  A July 2001 rating decision 
increased the rating for the ankle disability to 10 percent, 
effective January 30, 1997.  In August 2002, the Board 
arranged for development under then-existing authority.  In 
July 2003, the Board remanded the case to have the 
development completed by the RO.  A May 2005 rating decision 
increased the ankle rating to 20 percent, effective December 
10, 2002.  The veterans claims file is currently in the 
jurisdiction of the Seattle, Washington RO.  

In a decision issued in August 2005, the Board denied the 
veteran's claim for a rating excess of 20 percent for lumbar 
spine disability, granted an increased 20 percent rating for 
right ankle disability, effective from January 30, 1997, but 
denied a rating in excess of 20 percent for the right ankle 
disability.  The veteran appealed the August 2005 decision to 
the Court.  In June 2007, the Court issued an order that 
vacated the Board's decision and remanded the matters on 
appeal for readjudication consistent with the instructions 
outlined in the May 2007 Joint Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.

REMAND

In a June 2007 statement, the veteran indicated that he would 
be submitting additional evidence and asked that the case be 
remanded for RO initial review of this evidence.  In 
September 2007, the veteran's attorney submitted additional 
evidence in support of the veteran's claims.  This evidence 
has not been reviewed by the RO.  Under Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board has no recourse but to 
comply with the appellant's request for RO initial review of 
the additional evidence.

The Joint Motion indicates that the Board's decision and the 
May 2005 VA examiner failed to adequately consider and apply 
DeLuca criteria of pain and functional limitations under 
38 C.F.R. §§ 4.40 and 4.45 for both disabilities.  [Notably, 
the veteran currently has the 20 percent maximum schedular 
rating available for limitation of motion of the right ankle, 
a rating that was granted back to January 30, 1997 partially 
based on the veteran's functional impairment.]  Also, the 
Joint Motion states that the Board did not fully consider 
evidence of degenerative disc disease with degenerative 
arthritis and disc herniations and left sciatica, including 
any neurological manifestations.  Regarding his right ankle 
disability, the record currently does not show evidence of 
ankylosis; however, the veteran's attorney has alleged that 
the veteran is entitled to a higher rating based on 
ankylosis.  Hence, remand for an examination of the veteran's 
low back and right ankle are necessary to ensure full 
consideration of all of the veteran's and his attorney's 
contentions and full compliance with the Court Order and 
Joint Motion.  A remand by the Court and the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for his lumbar spine and right ankle 
disabilities that are not already of 
record and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to assess the nature and severity of the 
symptoms of his low back disability and 
his right ankle disability.  The veteran's 
claims folder must be reviewed by the 
examiner (who should also have available 
the criteria for rating low back 
disability in effect prior to September 
23, 2002, those prior to September 26, 
2003, and those effective from that date) 
in conjunction with the examination.  Any 
indicated studies should be performed, and 
any necessary consultations (e.g., 
neurological) should be arranged.  

a.  The examiner should complete range 
of motion testing for both the low back 
and right ankle disabilities, and 
should describe the extent of any pain, 
incoordination, weakened movement, and 
excess fatigability on use, and, to the 
extent possible, should report 
functional impairment due to such 
factors in terms of additional degrees 
of limitation of motion.  The examiner 
should also express opinions concerning 
whether there would be additional 
functional impairment on repeated use 
or during flare-ups of the lumbar spine 
and right ankle, and, if feasible, 
express these opinions in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  

b.  As to the right ankle, the examiner 
should note whether it is ankylosed 
and, if so, whether it is held in 
plantar flexion at less than 30 
degrees, between 30 degrees and 40 
degrees, or at more than 40 degrees; 
held in dorsiflexion between 0 degrees 
and 10 degrees, or at more than 10 
degrees; or with abduction, adduction, 
inversion or eversion deformity. 

c.  As to the low back disability, the 
examiner should comment on whether 
ankylosis, either favorable or 
unfavorable, is present.  The examiner 
should also note the duration of any 
periods of bedrest prescribed by a 
physician for treatment.  The examiner 
should determine the nature and 
severity of any neurological 
manifestations (noting prior diagnoses 
of left sciatica), to include, but not 
limited to, radiating pain into an 
extremity, absent ankle jerk, and bowel 
or bladder impairment.

3.  The RO should then re-adjudicate the 
claims.  If either is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

